The third paragraph of Instruction No. 8 is general, and cannot be said to relate only to the exhibits which had been received in evidence. For convenience in discussion we will again quote it:
"You should determine the guilt or innocence of the defendant of the crime charged, solely upon the evidence admitted upon the trial, and no other matter, fact, or circumstance should be discussed or made the matter of consideration by the jury in the jury room in arriving at a verdict in this case."
If this instruction is conflicting with a correct instruction on reasonable doubt, one which does not exclude the element of lack or want of evidence (see State v. Anderson, 209 Iowa 510), the reading of the instructions as a whole does not help matters any; for in that event it is an impossibility to tell which one of the two conflicting instructions the jury followed in arriving at their verdict.
In State v. Patrick, 201 Iowa 368, the trial court gave the following instruction:
"You are to try and determine this case according to the evidence produced and submitted to you in open court on this trial and the law given you in charge by the court in these instructions, and upon nothing else."
We disapproved the instruction, saying:
"Complaint is lodged against this instruction in that it unduly limits the jury in the consideration of the case, as far as the evidence is concerned. It says, in words, that the case is to be determined according to the evidence produced and submitted in open court and the law given in charge by the court, and upon nothing else. We are disposed to think that this complaint has merit. The jury has the right not only to consider the evidence before it, but to consider the want or lack of evidence. It is entitled to consider *Page 186 
all fair and reasonable inferences and deductions which may be made from the evidence before it; but to say that it must consider only the evidence before it and the law as given by the court would apparently exclude from its consideration the above matter. If the instruction is to be given on a retrial of the case, it should be remodeled in accordance herewith."
The foregoing quoted instruction in the instant case is the equivalent and almost identical with the instruction which we criticized and disapproved in the cited case. We cannot be consistent by disapproving the instruction in the one case and by not disapproving its equivalent in the other. I would reverse.